DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Fig. 3 includes element “310” not in the specification;
Fig. 3 includes element “312” not in the specification;
Fig. 3 includes element “314” not in the specification; and,
Fig. 3 includes element “316” not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


In paragraph [0079], the data storage device “219” refers to element “218” in Fig. 2;
In paragraph [0090], the image processor “214” refers to element “314” in Fig. 3; and,
In paragraph [0090], the data storage device “210” refers to element “310” in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0026], the term “continuous media” is somewhat oddly phrased, please refine what is meant by the term;
Minor grammatical errors, such as the one in paragraph [0125];
The reference to Fig. 15B in paragraph [0129] is explaining Fig. 15A; and,
Please include an explanation or reference to Fig. 15B as well, once above reference to Fig. 15B is corrected.
Appropriate correction is required.

The use of the terms “Corning”, “Hypoxystation”, “X-RAD”, “Gafchromic”, “Epson”, “Incucyte Zoom”, “Incucyte”, “MATLAB”, and “Definiens” which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claims 1 and 6 are objected to because of the following informalities:
In claims 1 and 6, the spelling of “behaviour” should be amended to “behavior” in a U.S. patent application.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a programmable cell loading system” in claim 1;
“an imaging interface” in claim 1;
“an image processor” in claims 1-2, 4, and 15-16; 
“a data storage device” in claims 1 and 4; 
“a therapy system” in claims 1, 7, and 17;
“a system for testing a therapy in a variety of environmental oxygen conditions” in claim 3; and,
“a therapy monitoring unit” in claim 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4, 7, 9, and 15-17 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
“an image processor” – a general-purpose microprocessor or microcontroller, a digital signal processing (DSP) processor, an integrated circuit, a field programmable gate array (FPGA), a reconfigurable processor, a programmable read-only memory (PROM), or any combination thereof (specification as filed, paragraph [0144]);
“a data storage device” – including volatile memory or non-volatile memory or other data storage elements or a combination thereof (specification as filed, paragraph [0143]), where the term “memory” may include a suitable combination of any type of computer memory that is located internally or externally, such as, random-access memory (RAM), read-only memory (ROM), compact disc read-only memory (CD-ROM), electro-optical memory, magneto-optical memory, erasable programmable read-only memory (EPROM), and electrically-erasable programmable read-only memory (EEPROM), ferroelectric RAM (FRAM) or the like (specification as filed, paragraph [0144]);
“a therapy system” – delivers radiation therapy or drug delivery therapy to the plated cells and may include a radiation delivery device for delivering radiation therapy to the plated cells (specification as filed, paragraph [0077]), in the form of x-rays, electrons, gamma-rays, or hadrons, or other sources and forms of radiation (specification as filed, paragraph [0087]); and,
“a system for testing a therapy in a variety of environmental oxygen conditions” – an H35 Hypoxystation (specification as filed, paragraph [0105]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18, 22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2, 4, 7, and 9, the term “sensitivity” is measured, but how the quantification of this sensitivity measurement is not explained. The definition of or the calculation for cellular sensitivity is not described. 
claim 25, the phrase “initial cell cycle position” is used without explaining in detail how the initial cell cycle position is monitored.
In addition, regarding claims 1, 9, and 25: 
claim 1 includes the limitations “a programmable cell loading system” and “an imaging interface”;
claim 9 includes the limitation “a therapy monitoring unit”; and,
claim 25 includes the limitation “an imaging interface”
which are limitations invoking 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as will be discussed below. Therefore, the written description fails to provide adequate support for claims 1, 9, and 25 under 35 U.S.C. 112(a).
	Dependent claims 2-4, 6-11, 13-18, 22, and 25 are rejected for the same reason as the base claim upon which they depend.

Claims 1-4, 6-11, 13-18, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unknown how a data storage device can generate data.
Regarding claim 1, the claim recites the limitation “the cell” in line 6. There is insufficient antecedent basis for this limitation in the claim.
claim 13, the phrase “to load a well plate of said cells to match an anticipated dose and survival probability”, it is unknown as to what quantitative parameter in the cell loading constitutes a match between cell loading with an anticipated dose and survival probability.
Regarding claim 15, the term “characterize” renders the claim indefinite. The qualitative or quantitative parameters for characterizing the colony are unknown.
Regarding claim 16, it is unknown how an image processor comprises fluorescence to measure said cell growth.
Regarding claim 22, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In addition, for claims 1, 9, and 25 interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see below.
Dependent claims 2-4, 6-11, 13-18, 22, and 25 are rejected for the same reason as the base claim upon which they depend.

Claim limitations:
“a programmable cell loading system” in claim 1;
“an imaging interface” in claim 1 and 25; and,
“a therapy monitoring unit” in claim 9
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Therefore, claims 1, 9, and 25 are indefinite and are rejected 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as being indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections – 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 11, 14-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, or in the alternative under 35 U.S.C. 103 as obvious over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) and Conway (WO 2015/023658).
Regarding claim 1, Zanoni discloses a high-throughput (Fig. 1, “96-well plates”, and argument about preamble and intended use, below) radiobiology assay platform (Fig. 1 “radiotherapy”; pg. 4, “3d viability assays”) comprising:

An imaging interface (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”) for receiving temporal images of growth of the cells over time before and after therapy (Fig. 1, “spheroids are seeded… and a brightfield image is acquired”; pg. 10, paragraph 1, “cell viability was evaluated 4 and 25 days after the end of the radiation treatment”; Fig. 4, “Brightfield imaging of untreated spheroids… and spheroids treated with increasing doses of 4-HPR-HSA (left to right) was acquired after a 72-h treatment”);
An image processor for processing the temporal images (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “image processor” it would be inherent that the computer software and hardware processing images would comprise a processor, specifically an image processor) to detect relations between the images to track colony formation behavior from said growth of the cell over time (Fig. 2) and computing a likelihood of survival of a type of said cells after the therapy to a specific dose (Fig. 4b, “cell viability”).
A therapy system (pg. 9, under “Drug”, “nanocapsules”) triggering delivering of the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”) to said cells based on a therapeutic protocol for the specific dose, the therapy system (pg. 9, under “Drug”, “nanocapsules”) applying different doses (pg. 9, under “Drug”, “three drug concentrations”) to different cells or groups of said cells based on the therapeutic protocol (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”).

Regarding the limitation “high-throughput radiobiology assay platform”, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims.  MPEP § 2111.02(II). Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni is fully capable of a radiobiology assay because a user could apply a radiation dose to the cells disclosed by Zanoni at any point during operation of the apparatus. The apparatus also uses a 96-well plate, which allows for processing 96 separate samples. Therefore, Zanoni meets the limitation of a high throughput radiobiology assay platform.
Assuming arguendo, that Zanoni does not disclose “An image processor for processing the temporal images to detect relations between the images to track colony formation behavior from said growth of the cell over time and computing a likelihood of survival of a type of said cells after the therapy to a specific dose”, Georgantzoglou discloses this claim limitation (abstract, “time-lapse imaging” and “survival curves”, as well as Figs. 4 and 5).
In the analogous art of charged particle therapy, it would have been obvious to one skilled in the art before the effective filing date to modify the imaging of Zanoni with the time-lapse imaging of Georgantzoglou in order to compare and track the cells’ responses before and after radiation over time.
arguendo, that Zanoni does not disclose “A programmable cell loading system for loading concentrations of cells”, Conway discloses this claim limitation (abstract, “an automated method of culturing stem cells using a robotic liquid handling system”).
In the analogous art of automated cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the programmable cell loading system of Conway in order to automate the loading of 96-well plates for high-throughput results.
Regarding claim 2, Zanoni discloses the image processor (pg. 9, under “Morphological analysis of 3D tumor cultures”, “software tools”; regarding the limitation “image processor” it would be inherent that the computer software and hardware processing images would comprise a processor, specifically an image processor) for further processing the temporal images of the colony formation to measure sensitivity of said cells to the therapy (Fig. 4a).
Regarding the claim limitation “the data storage device for storing, in the data structures, the measured sensitivity of said cells to the therapy” it would have been inherent to the software computing the cell viability count to be able to save the cell viability count to the computer running the software.
Regarding claim 6, Zanoni discloses a therapeutic protocol (pg. 9, “Chemical and Physical Treatments”) and tracked colony formation behavior (Table 1, “grow 3D spheroids starting from a single-cell suspension”).
Regarding the limitation “wherein the therapeutic protocol is computed based on the tracked colony formation behavior”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of 
Regarding claim 11, Zanoni discloses that the cells and colonies are identified and classified (Fig. 2) based on their initial multiplicity (Fig. 3d “cell viability”).
Regarding claim 14, Zanoni discloses that the therapeutic protocol comprises a programmable pattern of radiation dose (pg. 9, paragraphs 8 and 9, under “Chemical and Physical Treatments”) for delivery to wells of said cells (Fig. 1); cell survival (Fig. 4, “No. viable cells”) and statistical uncertainty (Fig. 4, error bars).
Zanoni does not disclose that the therapeutic protocol is based on cell survival and statistical uncertainty. Regarding this limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni, or alternatively, Zanoni in view of Georgantzoglou and Conway would be fully capable of operating in this manner given the programmable radiation device, well plate, and data on cell survival (and corresponding statistical uncertainty).
Regarding claim 15, Zanoni discloses that the image processor is configured to extract cell locations (Fig. 1c and Fig. 1e) in the multi-well plate (Fig. 1) automatically identify (pg. 9, under “Morphological analysis of 3D tumor cultures”, “binary mask of the spheroid”), characterize (Fig. 2), and localize colonies of the cells (Fig. 3c).
	Assuming arguendo that Zanoni does not disclose that the image processor is configured to extract cell locations, Georgantzoglou discloses this limitation (Figs. 3-5).
	Regarding claim 16, Zanoni discloses that the image processor comprises fluorescence to measure said cell growth (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”).
claim 17, Zanoni discloses that the cells are loaded into wells of a multi-well plate (Fig. 1) the therapy system (pg. 9, under “Drug”, “nanocapsules”) capable of applying different therapy doses (pg. 9, under “Drug”, “three drug concentrations”) to different wells of the multi-well plate (Fig. 1).
Regarding claim 18, Zanoni discloses that the different therapy doses are based on different therapy rates delivered to each well (pg. 9, under “Drug”, “three drug concentrations”) or different x-ray energies delivered to each well (pg. 9, under “Irradiation treatment”, “4 different radiation schedules” with different levels of x-ray energies).
Regarding claim 22, Zanoni discloses that the therapeutic protocol comprises patterns of drug dose delivery (pg. 9, under “Drug”), and patterns of radiation dose delivery (pg. 9, under “Irradiation treatment”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above in view of Don Whitley Scientific (“H35 HEPA Hypoxystation”), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) and Conway (WO 2015/023658) as applied to claims 1-2, 6, 11, 14-18, and 22 above, further in view of Don Whitley Scientific (“H35 HEPA Hypoxystation”).
claim 3, Zanoni discloses hypoxia as a feature of cell culture (pg. 2, paragraph 1) and a therapy (pg. 9, under “Drug”), but does not disclose a system for testing a therapy in a variety of environmental oxygen conditions.
Don Whitley Scientific discloses a system in a variety of environmental oxygen conditions (pg. 4, “Control O2 in 0.1% increments from 0.1% to 20%”).
In the analogous art of hypoxia-related environments, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the system of Don Whitley Scientific in order to create an oxygen-deprived environment that would impact tumor growth.
Regarding the limitation “for testing a therapy” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of Don Whitley Scientific would be fully capable of operating in this manner given the enclosed environment and the ability to put a therapy in the cell culture inside the enclosed environment.
	Regarding claim 4, Zanoni discloses the image processor for further processing the temporal images of colony formation to measure sensitivity of said cells to both the therapy (Fig. 4a) and a radiation therapy (Fig. 4b).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic .
	Regarding claim 7, Zanoni discloses the therapy system (pg. 9, under “Chemical and Physical Treatments”, “nanocapsules”), and the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”).
	Zanoni does not disclose wherein the therapy system is configured for delivery of the therapy as an initial therapy and an additional therapy based on the measured sensitivity of said cells to the therapy.
	It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with an initial and additional therapy (for instance, the addition of more nanocapsules with 4-HPR-HSA) based on the measured sensitivity of said cells to the therapy in order to decrease tumor cell viability. In addition, regarding this claim limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni would be fully capable of operating in this manner given the drug nanocapsules.
Regarding claim 8, Zanoni discloses an imaging system for generating the temporal images of the colony (pg. 9 under Morphological analysis of 3D tumor cells, “monitored for several days”) the imaging system comprising a microscope (pg. 9, under Morphological analysis of 3D tumor cells, inverted Olympus microscope).
Regarding the limitation “a programmable microscope capable of generating serial images of said cells in the multi-well plate before and after delivery of the therapy” it would 
Regarding claim 9, Zanoni discloses a therapy monitoring unit (pg. 9, under “Image analysis”, Lightsheet Z.1 microscope and ZEN Imaging software) for processing the data structures; cell density (Fig. 4, “viability”) and therapy delivery (pg. 9, “Chemical and Physical Treatments”); the therapeutic protocol for therapy delivery (pg. 9, “Chemical and Physical Treatments”) and monitoring measured sensitivity (Fig. 4a) of said cells to the therapy (Fig. 4 or pg. 9 under “Drug”, “4-HPR-HSA”).
Zanoni does not disclose “a therapy monitoring unit for processing the data structures to develop the therapeutic protocol for cell density and therapy delivery”. 
It would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with a therapeutic monitoring unit for processing the data structures to develop the therapeutic protocol, in order to have an effective therapeutic protocol that would kill tumor cells.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above, in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological .
Regarding claim 10, Zanoni discloses the therapeutic protocol (pg. 9, “Chemical and Physical Treatments”) and defining a group of cells as a colony using a classifier (pg. 9, Morphological Analysis of 3D Tumor Cells).
Zanoni does not disclose defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved.
	Georgantzoglou discloses defining a group of cells using a classifier derived from information about both a number of cells in a certain region of interest and the spatio-temporal history of the cells involved (abstract, “time-lapse imaging” and Figs. 4 and 5).
	In the analogous art of time-lapse imaging of cells, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the classifier of Georgantzoglou in order to track cell splitting and growth over time.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above, in view of Guan (“Spatial mapping of the biological effectiveness of scanned particle beams: towards biologically optimized particle therapy”), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, above, in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) and Conway (WO 2015/023658) as applied to claims 1-2, 6, 11, 14-18, and 22 above, further in view of Guan (“Spatial mapping of the biological effectiveness of scanned particle beams: towards biologically optimized particle therapy”). This is an alternate rejection for claim 17.
Regarding claim 13, Zanoni discloses a well plate of said cells (Fig. 1) that match an anticipated dose (Fig. 4b, “7.5 Gyx5”) and survival probability (Fig. 4b, “No. of viable cells” at Day 4 and Day 25) for the therapy (Fig. 4b, “7.5 Gyx5”).
	Zanoni does not disclose the platform of claim 1, further configured to load a well plate of said cells to match an anticipated dose and survival probability for the therapy.
	However, given the previous results of Zanoni, it would have been obvious to one skilled in the art before the effective filing date to modify the loading of the well plate in order to obtain a desired anticipated dose and survival probability for the therapy. Creating a dose-survival response curve is known in the art, as shown by Guan (Guan, Fig. 3c and Fig. 3d). In the analogous art of radiation therapy, it would have been obvious to one skilled in the art before the effective filing date to modify the platform of Zanoni with the dose-survival response curve of Guan in order to understand how effective a variety of levels of therapy is at killing tumor cells. In addition, regarding this claim limitation, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The platform of Zanoni in view of Guan or alternatively, Zanoni in view of Georgantzoglou, Conway, and Guan 
Regarding claim 17, Guan also discloses that the cells are loaded into wells of a multi-well plate (Fig. 3a and Fig. 3b) the therapy system (Fig. 1f) capable of applying different therapy doses (different radiation amounts for different columns of wells in a 96-well plate, pg. 2, Results, paragraph 2) to different wells of the multi-well plate (Fig. 3a and Fig. 3b).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above, in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, above, in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) and Conway (WO 2015/023658) as applied to claims 1-2, 6, 11, 14-18, and 22 above, further in view of Roukos (“Cell cycle staging of individual cells by fluorescence microscopy”).
Regarding claim 25, Zanoni discloses that the image interface receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).
	Though Zanoni discloses a live-cell dye staining process (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”, “live imaging” and 
	Roukos discloses that the image interface receives or captures data on the initial cell cycle position (Fig. 4).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software of Roukos in order to investigate the cell cycle position of a cell; studying the deregulation of cell cycle control would help understanding of numerous diseases, including cancer (Roukos, Introduction).
	
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, as applied to claims 1-2, 6, 11, 14-18, and 22 above, in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”), or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Zanoni (“3D tumor spheroid models for in vitro therapeutic screening: a systematic approach to enhance the biological relevance of data obtained”), as listed in the Information Disclosure Statement, above, in view of Georgantzoglou (“Applications of High-Throughput Clonogenic Survival Assays in High-LET Particle Microbeams”) and Conway (WO 2015/023658) as applied to claims 1-2, 6, 11, 14-18, and 22  above, further in view of Tang (“A one step imaging assay to monitor cell cycle state and apoptosis in mammalian cells”). This is an alternate rejection for claim 25.
claim 25, Zanoni discloses that the image interface receives or captures data on changes in the cell growth after the treatment (Fig. 4b) based on analysis of cell growth rate (Fig. 4b, “No. viable cells”).
	Though Zanoni discloses a live-cell dye staining process (pg. 9, under “Immunofluorescence and light sheet fluorescence microscopy (LSFM)”, “live imaging” and “Hoechst 33342”) and cell cycling is discussed (pg. 6, “actively cycling tumor cells”), Zanoni does not explicitly disclose initial cell cycle position.
Tang also discloses that the image interface receives or captures data on the initial cell cycle position (pg. 4, under “Analyzing the data”).
	In the analogous art of fluorescent microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the software of Zanoni with the software and live-cell staining of Tang in order to investigate the cell cycle position of a cell, which would be helpful in anti-mitotic small-molecule screens (Tang, Introduction).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choudhry, Priya. (“High-Throughput Method for Automated Colony and Cell Counting by Digital Image Analysis Based on Edge Detection”) – image software analysis for counting colonies and cells

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799